Citation Nr: 0633376	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-41 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
from the John Muir Medical Center in June 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Martinez, California.  

In February 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


REMAND

The Board concludes that a remand is necessary in this case.  
First, based upon the evidence in the combined health record, 
it does not show the specific days for which the veteran is 
seeking reimbursement of unauthorized medical expenses in 
June 2004.  Thus, it is impossible for the Board to determine 
whether reimbursement is warranted.  

Second, the September 2004 letter informing the veteran of 
the requirements under the Veterans Claims Assistance Act of 
2000 (VCAA) is inadequate.  Specifically, the veteran was not 
informed of the evidence necessary to substantiate his claim 
for reimbursement of medical expenses at a non-VA facility.  
Additionally, he was not told of the evidence that VA would 
seek to provide and the evidence that the claimant is 
expected to provide, to include asking the claimant to submit 
any evidence in his possession that pertains to the claim.  

Third, in the September 2004 statement of the case, the 
veteran was provided with the provisions of the regulation 
associated with when a veteran is seeking reimbursement for 
non-VA medical treatment of a service-connected disability.  
Here, the veteran is not seeking reimbursement for non-VA 
medical treatment for a service-connected disability; rather, 
his claim falls under the Millennium Act.  See 38 C.F.R. 
§ 17.1002 (2006).

The Board notes that the veteran submitted additional 
evidence at the February 2006 hearing before the undersigned, 
which should be considered by the VAMC.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send the veteran a proper VCAA letter 
informing him of the following: the 
evidence necessary to substantiate the 
claim; the evidence that VA will seek to 
provide and that the claimant is expected 
to provide; and request that the claimant 
provide any evidence in his possession 
that pertains to the claim.  Allow the 
veteran at least 60 days to submit any 
evidence or request that VA assist him in 
obtaining evidence.  

2.  The VAMC should conduct any 
additional development necessary to 
decide the issue.  Additional 
adjudication of the issue should then be 
undertaken in accordance with all 
appropriate laws and regulations.

3.  If the claim remains denied, issue a 
supplemental statement of the case, which 
provides the veteran with the regulations 
pertaining to the Millennium Act to 
include the provisions of 38 C.F.R. 
§ 17.1002.  The supplemental statement of 
the case should provide the specific 
dates in June 2004 for which the veteran 
seeks reimbursement of unauthorized 
medical treatment at the John Muir 
Medical Center.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

